Citation Nr: 1312284	
Decision Date: 04/15/13    Archive Date: 05/02/13

DOCKET NO.  09-25 141	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for a psychiatric disorder, to include bipolar disorder.

2.  Entitlement to service connection for a low back disability (claimed as secondary to a service-connected left knee disability).

3.  Entitlement to service connection for a right knee disability (claimed as secondary to a left knee disability).

4.  Entitlement to service connection for residuals of a head injury.

5.  Entitlement to service connection for a stroke or aneurysm.

6.  Entitlement to a rating in excess of 30 percent for residuals of a left knee injury.

7.  Entitlement to a rating in excess of 10 percent for residuals of a right wrist fracture.

8.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from October 1972 to October 1974.  These matters are before the Board of Veterans' Appeals (Board) on appeal from April 2007 and May 2012 rating decisions of the Chicago, Illinois, Department of Veterans Affairs (VA) Regional Office (RO).  In September 2012, a Travel Board hearing was held before the undersigned.  A transcript of the hearing is of record.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action on his part is required.



REMAND

The Board has reviewed the Veteran's claims file and Virtual VA (VA's electronic data storage system).  [The records in Virtual VA are duplicates of records in the claims file.]

The Board finds that additional development is necessary for proper merits adjudication of the issues on appeal.

Psychiatric disorder

The Veteran has received diagnoses of various psychiatric disorders over the years.  In the 1990s, when he was treated by VA, a psychotic disorder, not otherwise specified was diagnosed.  On 2000 VA treatment chronic paranoid schizophrenia and bipolar disorder were diagnosed.  During the current appeal, since January 2005, the only psychiatric disability diagnosed has been bipolar disorder.

The Veteran's service treatment records (STRs) show that in July 1973, he requested to see a psychiatrist concerning his moods of depression and hyperirritability.  He reported "receiving regular counseling before induction into service 9 months ago.  Is on no med[ication]s."  The provisional diagnosis was "Deferred."  The remainder of the STRs do not note any other complaints of psychiatric symptoms.  An October 1974 Report of Medical Examination notes that psychiatric evaluation was normal.  

In June 1992, the Veteran was seen at a VA facility with psychiatric complaints.  He reported he had been retired for two years and was on Social Security disability.  History of past illnesses and hospitalizations shows the Veteran reported being hospitalized for psychiatric symptoms at Michael Reese Hospital in May 1989.  He continued follow-up treatment with Dr. Thurnblad at Michael Reece hospital.  He also reported a history of a cerebral aneurysm in 1987.  

A July 1992 VA treatment record shows the Veteran reported that his psychiatric problems "dated from just after a cerebral aneurysm in 2/87."  He stated that at that time, he began to feel that his fellow postal workers were conspiring against him.  The examiner noted that since 1987, the Veteran reported intermittent headaches, audio and visual hallucinations and nightmares.  He also reported he was on "Civil Service disability" since October 1989.  The Veteran continued to receive VA treatment for psychiatric symptoms until 1994.

A March 2000 VA treatment record shows the Veteran reported having had command auditory hallucinations about 12 years prior, none since.  He was seen from March 2000 to June 2000 with diagnoses of chronic paranoid schizophrenia and bipolar disorder.  He was subsequently (in January 2001) hospitalized at a VA facility with bipolar disorder, unspecified type, and cocaine dependence, episodic diagnosed.

VA treatment records from September 2007 to March 2009 show treatment for bipolar disorder.  An October 2007 VA treatment record notes that the Veteran reported that his STRs were lost.  The psychiatrist told the Veteran that she wanted more evidence than just his word that his bipolar illness began in service.  She informed the Veteran that if all paper records had been lost, she would like to speak to someone on the phone who knew the Veteran before he entered service and knew him now to support the Veteran's report that his bipolar disorder began during service.  See October 25, 2007, record.  [The Board notes that the Veteran's STRs are not lost, but are in the claims file.]

In November 2007, the VA psychiatrist spoke with a friend of the Veteran who had known him since the friend was eight years old and the Veteran was a little older than that.  He described the changed behavior the Veteran exhibited after he came home from service.  See November 20, 2007, record.  That same day, the VA psychiatrist wrote a generic letter stating she had treated the Veteran since March 2001.  She assigned the Veteran diagnoses of bipolar disorder and cocaine abuse.  She observed, in part:

My information is from the patient and also from a phone discussion with one of [the Veteran]'s long time friends who has known him for forty years.  [The Veteran]'s bipolar disorder was not present before he was drafted and went to Vietnam.  It certainly was present when he came home and remains a chronic problem.  In my opinion, [the Veteran]'s bipolar disorder is more likely than not to have been caused by or aggravated by his military service.  [The Veteran] has been unable to work due to his bipolar disorder.  He is deemed unemployable because of his mental illness.

See record.

A January 2009 VA treatment record shows an Axis II diagnosis of personality disorder.

At the September 2012 hearing before the undersigned, the Veteran was asked about a traumatic event in service [which he had related to his representative before the hearing].  See transcript on page 22.  The Veteran stated he went to basic training at Fort Polk to be a military policeman and went to dog handling school afterwards.  Id.  The Veteran stated, "And what I saw one of these so-called control dogs do at an exercise to one of the fellows there, even today I have respect for dogs and my blood pressure and everything goes up around them."  The implication was that he witnessed an incident with a dog that he found disturbing.  [The Board notes that such incident had not been reported prior to the September 2012 hearing.]  

There are multiple outstanding records that are potentially relevant to this issue.  In a September 29, 1992, letter to "The Union Labor Life Insurance Company," two VA medical professionals [a psychologist and a psychiatrist] stated that the Veteran was being treated at VA for a psychotic disorder and was not competent to work.  In the letter, they cited to a letter they had written in August 16, 1992, wherein they had provided the company information regarding the Veteran's psychiatric disorder.  Of record are VA treatment records from that period of time beginning in June 1992.  The August 16, 1992, letter, however, is not part of the records received from the Chicago VA facility.  An attempt to obtain that record must be made since it contains potentially relevant information.  On that note, based on the content of the September 1992 letter and another (May 1994) letter to the same employee at that company, it appears that The Union Labor Life Insurance Company may have relevant information pertaining to the Veteran's psychiatric disorder.  Such evidence must be secured.

In a June 1992 VA Form 10-7978h, Problem Oriented Initial Assessment and Plans, the Veteran reported he was "on Social Security disability."  The implication was that he was receiving such benefits based upon his psychiatric disorder.  Medical records considered in any Social Security Administration (SSA) disability benefits determination are constructively of record and must be secured.

The Veteran has reported being hospitalized for a psychiatric disorder at Michael Reese Hospital in May 1989.  He also reported being treated following the hospitalization by Dr. Thurnblad at that facility.  Records from this facility would be relevant to the issue on appeal.  While it appears that facility is no longer in existence as a hospital, VA should determine whether records from the facility were retired to a place from which they may be obtained or transferred to another treating facility.  

The Veteran has also reported having a cerebral aneurysm in February 1987.  Records pertaining to that event are pertinent evidence that must be secured.  

A July 1992 VA treatment record notes the Veteran reported he is currently on Civil Service disability.  There is evidence in the file that he receives payments from the Office of Personnel Management (OPM).  See January 2003 letter to Veteran from VA.  OPM records pertaining to the Veteran's disability retirement are pertinent evidence which must be sought.  

Following the September 2012 hearing, the Veteran attempted to obtain records from OPM.  He submitted to the Board a copy of an October 2012 letter from OPM, which indicates that it would not provide the Veteran with certain records.  The Veteran has requested that VA obtain these records from OPM.  However, it must be noted that in the October 2012 letter from OPM to the Veteran, the employee wrote, "Enclosed are copies of your retirement documents submitted at the time you retired."  He has not submitted such documents.

A March 2000 VA treatment record notes that the Veteran was "referred by Vet center voc rehab."  A May 2000 letter from a Vocational Rehabilitation and Counseling Officer denied the Veteran participation in the program.  Thus, the Veteran has a vocational rehabilitation folder, and the records contained therein are potentially relevant.  The wording in the March 2000 VA treatment record also reflects a possibility that the Veteran was seen at a Vet Center.  If so, records from such facility must be sought (as they may contain pertinent information).

At the September 2012 hearing, the Veteran testified about being in dog handling school and witnessing a situation that he found disturbing.  The service personnel records are not in the claims file; they may contain information that supports the veteran's allegations, and must be secured.  

Finally, the Board finds that certain VA treatment records are missing from the file.  In a November 2007 letter a VA psychiatrist wrote she had been treating the Veteran since March 2001.  There are no VA treatment records from March 2001 to September 2007 in the claims file.  Such records must be secured.  Additionally, the most recent VA treatment records are from March 2009.  Updated records must also be secured.

Low back & right knee disabilities 

The Veteran claims that he has developed low back and right knee disabilities due to the service-connected left knee disability.  Specifically, the Veteran claims that because he favors his right knee, he has developed a right knee disability.  

A disability will be service connected when that disability is "proximately due to or the result of a service-connected disease or injury."  38 C.F.R. § 3.310(a).  Furthermore, any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service-connected.  38 C.F.R. § 3.310(b).  Therefore, a disability may be service connected on a secondary basis by demonstrating that the disability is either (1) "proximately due to or the result of [an already] service-connected disease or injury," or (2) aggravated by an already service-connected disease or injury, "whether or not the additional impairment is itself a separate disease or injury caused by the service-connected condition . . ."  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

At the September 2012 hearing, the Veteran provided testimony that he had been told that he had developed a right knee disability and a low back disability due to the left knee.  The undersigned asked the Veteran who told him this information, and the Veteran testified that it was at the time he was going through physical therapy and stated that VA should have the therapy records.  The Veteran's representative asked when this therapy occurred, and the Veteran stated it was in the last five or six years.  See transcript on page 16.  This would place the therapy as having occurred in 2006 or 2007.  As noted above, missing from the claims file are records from March 2001 to September 2007, which may contain physical therapy records.  The records in the claims file show that in 2008, the Veteran was refusing to undergo physical therapy.  See October 29, 2008, record.  Consequently, there appear to be missing treatment records of physical therapy for the left knee, which are potentially relevant to the secondary service connection claims [and the claim for increase for the left knee disability], and must be secured.

Furthermore, the Veteran is entitled to a VA nexus examination in connection with these claims, as his allegations of developing a right knee disability and a low back disability secondary to favoring his right knee and likely having an altered gait are plausible.  

Residuals of a head injury and stroke or aneurysm

A May 2012 rating decision denied service connection for residuals of a head injury and for a stroke or aneurysm.  In a June 2012 statement, the Veteran stated he disagreed with the May 30, 2012, rating decision.  The RO has not issued a statement of the case in response the notice of disagreement.  Under these circumstances, the Board is required to remand the matters for issuance of a statement of the case (SOC).  See Manlincon v. West, 12 Vet. App. 238 (1999). These matters are not before the Board at this time, and will only be before the Board if the Veteran timely files a Substantive Appeal after the SOC is issued.
Left knee disability & right wrist fracture

The Veteran asserts that the 30 percent rating for the left knee and the 10 percent rating for the right wrist do not adequately reflect the degree of pain he experiences.  At the September 2012 hearing before the undersigned, the Veteran testified that he wears a knee brace and a wrist brace at all times.  He noted that the last time he was examined for both disabilities was in 2007 and that they both had worsened since.  In light of the length of the intervening period since the July 2007 examination and the allegation of worsening, a contemporaneous examination is necessary.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) (an examination was indicated where there was an allegation of increased disability, and two-years had passed since the last VA examination).

TDIU rating

A favorable resolution of any of the service connection claims or claims for increase may impact on the claim for a TDIU rating; therefore, adjudication of the claim for TDIU must be deferred pending resolution of those other claims.  Harris v Derwinski, 1 Vet. App. 80 (1991).  

Accordingly, the case is REMANDED for the following action:

1.  The RO should issue an appropriate SOC that addresses the Veteran's claims of service connection for residuals of a head injury and for a stroke or aneurysm.  He should be advised that these matters will be before the Board only if he timely perfects an appeal by submitting a substantive appeal.  If this occurs, they should be returned to the Board for appellate consideration.

2.  Contact the Veteran and ask him to provide authorizations for VA to obtain any existing pertinent records from wherever retired Michael Reese Hospital records may be located and records from The Union Labor Life Insurance Company.  See 38 C.F.R. § 3.159(c)(1)(i) & (ii) [claimant must cooperate fully with VA's reasonable efforts to obtain relevant records from non-Federal agency or department custodians and must authorize the release of existing records].  The Veteran should also submit the documents that were attached to the October 2012 letter from OPM.  Also ask the Veteran to clarify the following:

* Who treated you for the cerebral aneurysm in February 1987?  Please provide the name and address of the physician(s) and/or the facility where treatment occurred on a VA Form 21-4142, Authorization and Consent to Release Information to VA.

* Did you receive psychiatric treatment from a Vet Center in approximately 2000; and, if so, at which location?

The RO should then secure records from The Union Labor Life Insurance Company.  As to the records from Michael Reese Hospital, the RO should determine if the records have been retired to a place from which they can be obtained or if they were transferred to another treating facility, and if so, obtain them.  

3.  The RO should secure for the record copies of the Veteran's complete service personnel records (201 file).

4.  The RO should secure for the record the Veteran's VA vocational rehabilitation folder; Vet Center treatment records if he identifies such treatment; the August 16, 1992, letter by a VA psychiatrist (VM, M.D.) and a VA psychologist (JW, Ph.D.) (the professionals who signed the September 29, 1992, letter) from the "West Side" Medical Center; and the VA treatment records from March 2001 to September 2007 and from March 2009 to the present from the Jesse Brown VA Medical Center.

5.  The RO should secure from SSA a copy of the Veteran's award and copies of all medical records considered in connection with its determination.

6.  The RO should secure from OPM a copy of the Veteran's award and copies of all records considered in connection with its determination.

7.  When the development sought above is completed, the RO should arrange for a psychiatric examination of the Veteran to determine the nature and likely etiology of his psychiatric disability.  The record (to include this remand) must be reviewed by the examiner in conjunction with the examination.  Based on examination of the Veteran and review of the record, the examiner should provide an opinion that responds to the following: 

   Is the Veteran's bipolar disorder at least as likely as not (a 50 % or better probability) related to his military service?
   
The examiner physician is asked to explain the rationale for all opinions given citing to supporting clinical data, as appropriate and to comment on the November 20, 2007 opinion from VA psychiatrist LSP, expressing agreement or disagreement with her letter and explaining in full the rationale for the agreement/disagreement.
8.  The RO should also arrange for the Veteran to be examined by an orthopedist to determine the likely etiology of his right knee and/or a low back disabilities and the severity of his service-connected left knee and right wrist disabilities.  The Veteran's claims file (including this remand) must be reviewed by the examiner in conjunction with the examination, and all findings must be described in detail.  The examiner must be provided a copy of the schedular criteria for rating knee and wrist disabilities, and the clinical findings as to both must be sufficiently detailed to allow for rating under all such criteria.  The findings must include complete range of motion studies (to include any limitations due to pain/on use); notation whether there is arthritis in the knee and/or the wrist; as well as specific findings as to whether there is subluxation or instability in the knee and, if so, the degree of such.  The examiner should comment on the Veteran's specific complaints of functional impairment (i.e., noting whether they are consistent with clinical findings).  The examiner should also comment on the July 2007 clinical finding that the Veteran had range of motion of "minus 10 to 120 degrees" and indicate whether such notation means that he had 10  degrees hyperextension or lacked 10 degrees of extension.  

The examiner must explain the rationale for all opinions.

As to the low back and right knee, based on examination of the Veteran and review of the record, the examiner should provide opinions that respond to the following:

(a) Please identify (by diagnosis) each low back and/or right knee disability found.

(b) As to each such diagnosis, please indicate whether it is at least as likely as not (a 50% or better probability) caused or aggravated by the service-connected left knee disability.  

The examiner must explain the rationale for all opinions.

9.  The RO should ensure that all of the development sought is completed, arrange for any further development suggested by additional evidence received, and then re-adjudicate the claims.  If any remains denied, the RO should issue an appropriate SSOC and afford the Veteran the opportunity to respond.  The case should then be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

